Garrison, J.
(dissenting). I think that the excluded testimony (1) as to antecedent sexual assaults and indignities, and (3) as to the purpose for which the defendant bought the pistol, should have been admitted, not as tending to justify the homicidal act, but because of the obvious bearing of such testimony upon the degree of the defendant’s crime. The defendant was properly convicted of the crime of murder; whether she was-guilty in the first degree depended upon her state of mind when she shot Sonta. The testimony that was permitted to go to the jury was entirely consistent with the conclusion reached by it, viz., that her state of mind on that occasion was one evincing deliberation and premeditation, but had the excluded testimony been admitted the verdict upon this vital point might have been different.
What effect a prolonged and persistent course of efforts to debauch a woman will have upon her state of mind is one question, but to say that it is the same result that would follow from a single solicitation appears to me to be entirely unsupportable. Especially is this so if in the course of such persecution the woman, having armed herself, shoots her persecutor apparently upon such single solicitation.
As this case was tried, one strong element of premeditation, perhaps the strongest, was the purchase of the pistol; but I cannot agree that because the pistol was not used in self-defence it may not have been purchased with that object, and if it was, then this strong element of premeditation drops out of the case, or at least is rendered doubtful.
I think, also, that the defendant should have been allowed to show the persistence of Sonta’s antecedent solicitations and accompanying threats and assaults. Whether what occurred just at the time of the shooting was an isolated in*524stance of indignity or whether it was the climax of a long course of like assaults upon her chastity to which the woman had been subjected, makes, in my opinion, a world of difference in reaching a correct estimate of the state of mind likely to be induced in her. In the latter case the persistence of the dcbaucher, the constant repetition of the insult, the inability of the wife to put an end to the indignity, even in her husband’s presence, are of the 'very essence of the question as to the state of mind engendered in her upon that repetition of the offence that proved to be the last.
A judicial ruling that excludes that which is essential to a correct estimate of the woman’s mental state and admits only the culminating act — tire last straw, as it were — is based upon a faulty psychology, and as the distinction between thé degrees of murder is at bottom a psychological question, such ruling must likewise be erroneous in point of law.
Upon these considerations, I shall vote to reverse.
For affirmance — The Chancellor, Chief Justice, Fort, Pitney, Swayze, Reed, Green, Gray. 8.
For reversal — Dixon, Garrison, Bogert, Vredenburgh, Vroom. 5.